Kearny Federal Savings Bank
Senior Management Incentive Compensation Plan

 
Introduction and Objectives


Kearny Federal Savings Bank’s (“Bank”) Senior Management Incentive Compensation
Plan is designed to recognize and reward executives and certain senior vice
presidents for their contribution to Bank performance. The Plan is designed to
reward predefined performance goals that are critical to the Bank’s
profitability, growth and prudent management of business risk. This document
summarizes the elements and features of the Plan.
 
The objectives of the Incentive Plan are to:
 

 
· 
Ø Focus executives on key business metrics that support the Bank’s business
plan.
 
 
· 
 
Ø Encourage teamwork and collaboration across all areas of the Bank in order to
drive improved business results.
 
 
· 
 
Ø Reward the achievement of specific, measurable performance objectives that are
aligned with the key strategic business objectives for the Bank.
 
 
· 
 
Ø Provide competitive total cash compensation at targeted performance levels
with an opportunity to receive significant rewards for exceeding
     performance goals.
 
 
· 
 
Ø Enable the Bank to attract and retain the talent needed to drive success.

 
Plan Year
 
The Plan operates on a fiscal year basis (July 1 — June 30). 


 
Eligibility
 

   
Ø Eligibility will be limited to executive positions that have a significant
impact on the success of the Bank. Participants will be nominated by the CEO and
    approved by the Compensation Committee. Participants would generally include
the officer tier levels of Senior Vice President, Executive Vice President,
    Senior Executive Vice President and President and Chief Executive Officer.
   
 
Ø Employees must be employed on July 1 of the plan year in order to be eligible
for that year’s full incentive payout. New employees that have been
    approved to participate in the Plan are eligible to receive pro-rated awards
based upon their date of hire.
   
 
Ø Participants must be an active employee as of the date of award payout to
receive an award, unless they terminate due to reasons of death, disability
    (as determined by the Bank) or retirement (as determined by the Bank).
Individuals who terminate for any of these reasons during the plan year will
    receive a pro-rated award.

 
-1-

                                                                  


 
 

--------------------------------------------------------------------------------

 



Incentive Payout Opportunity


Each participant will have a target incentive opportunity based on his/her role
at the Bank.  The target incentive will reflect a percentage of base salary and
be determined consistent with competitive market practices. The incentive
opportunities listed on the attached documents reflect a range of potential
awards.  Actual awards may range from 0% (for not achieving minimal performance)
to 200% of target (for exceptional performance).
 
Specific Bank Performance Factors


As delineated in the attached documents, performance factors include earnings
and growth targets as well as risk management targets.  While most factors are
quantitative, the Plan allows for the consideration of qualitative performance
factors, where appropriate.  In addition, targets are weighted in relation to
specific roles and responsibilities of the officer within the Bank.


Performance Gate


In order to ensure incentives are funded based on our profits, the Bank must
achieve at least a threshold level of net income (“Threshold Net Income”) for
any performance factor to pay above target levels. Threshold Net Income is
defined as 75% of our budget for the Plan year.  If the Bank does not achieve at
least the Threshold Net Income, incentive payout awards for any one performance
factor will be capped at target level.
 
If performance falls below 50% in any individual performance factor, no
incentive compensation will be paid out on that performance measure.
Additionally, an overall floor has been instituted in which no payout will
result if net income falls below 50% of target.
 
The plan may be adjusted for extraordinary items at the discretion of the
Compensation Committee with Board approval.
 
Incentive Award Payments


After the Bank’s audited financial results are confirmed, awards will be paid as
a cash bonus within 75 days following the Plan year (by September 13). These
awards are based on performance relative to the defined goals. 
 
Compensation Committee Discretion
 
 The Committee reserves the right to utilize its best judgment and discretion,
as appropriate, in applying positive or negative adjustments to the plan as
needed to reflect business environment and market conditions that may affect the
Bank’s performance and incentive plan funding.  The Compensation Committee
reserves the right to amend, modify and adjust payouts as necessary subject to
Board approval. See “Terms and Conditions” for further details on the Plan
provisions.
 
-2-

                                                                    


 
 

--------------------------------------------------------------------------------

 



 
Terms and Conditions

 
Effective Date
 
This Program is initially effective July 1, 2014 for the Plan year July 1, 2014
to June 30, 2015.  The Plan will be reviewed and reaffirmed annually by the
Bank’s Compensation Committee and Executive Management to ensure proper
alignment with the Bank’s business objectives. 


Program Administration


The Plan is authorized and administered by the Compensation Committee, which
reports to the Board of Directors.  The Compensation Committee has the sole
authority to interpret the Plan and to make or nullify any rules and procedures,
as necessary, for proper administration.  Any determination by the Committee
will be final and binding on all participants. 


Program Changes or Discontinuance


The Bank has developed this Plan based on existing business, market and economic
conditions.  If substantial changes occur that affect these conditions, the
Committee may add to, amend, modify or discontinue any of the terms or
conditions of the Plan at any time. The Committee retains the discretion to
adjust results for one-time extraordinary events or adjust the budget/plan (with
Board approval).


The Compensation Committee may, at its discretion subject to Board approval,
waive, change or amend the Plan as it deems appropriate.


Incentive Award  Payments


Awards will generally be paid as a cash bonus within 75 days following the Plan
year after the Bank’s audited financial results are confirmed.   Awards will be
paid out as a percentage of a participant’s base salary as of the close of the
fiscal year ended June 30.  Incentive awards will be considered taxable income
to participants in the year paid and will be subject to withholding for required
income and other applicable taxes.
 
The Compensation Committee, in its sole discretion, may elect to distribute all
or a portion of an incentive award in Kearny Financial Corp. (the “Company”)
common stock and/or cash to further align participants’ interests with those of
the Company shareholders.  All Company common stock distributed under this Plan
will be duly authorized under a stock benefit plan adopted by the Board of
Directors of the Bank and approved by its stockholders.
 
Any rights accruing to a participant or his/her beneficiary under the Plan shall
be solely those of an unsecured general creditor of the Bank. Nothing contained
in the Plan, and no action taken pursuant to the provisions hereof, will create
or be construed to create a trust of any kind, or a pledge, or a fiduciary
relationship between the Bank and the participant or any other person. Nothing
herein will be construed to require the Bank to maintain any fund or to
segregate any amount for a participant’s benefit.
 
-3-


                                                                    


 
 

--------------------------------------------------------------------------------

 


Clawback Provision


In the event the Company or Bank is required to restate its financial
statements, the effect of which negatively impacts reported financial results,
participants will be required to forfeit any incentive award earned or
distributed during the period for which the restatement is required in excess of
what they would have otherwise received based on restated results.  The
Compensation Committee has discretion in determining the application of
clawbacks and the amounts to be reclaimed under this provision.


New Hires, Promotions, and Transfers


Participants who are not employed by the Bank at the beginning of the Plan year
will receive a pro-rata incentive award based on their length of employment
during a given year.
 
A participant whose work schedule changes during the year will be eligible for
pro-rated treatment that reflects his/her time in the different schedules.
 
If a participant changes his/her role or is promoted during the Plan year,
he/she will be eligible for the new role’s target incentive award on a pro rata
basis (i.e. the award will be prorated based on the number of months employed in
the respective positions.)


Termination of Employment – General


Unless otherwise specified in this Plan, and as the Plan is designed to
encourage employees to remain in the employment of the Bank or its affiliates, a
participant must be an active employee of the Bank at the time the award is
paid.


Termination of Employment without Cause


Unless otherwise noted in the Plan, if a participant is involuntarily terminated
by the Bank or the Company without “cause” (as defined below), the participant’s
potential incentive award may, in the sole discretion of the Compensation
Committee, be prorated.  The Compensation Committee will consider the following
factors in its pro-ration process: (i) reason for termination of employment,
(ii) level of achievement of the participant’s goals as of the participant’s
date of termination, and (iii) other factors the Committee deems relevant to the
specific situation.
 
For purposes of this Plan, a termination for “cause” shall mean termination
because of a participant’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform his or her job functions, willful violation of any law, rule,
regulations (other than a traffic violation or similar offenses) or the
participant’s breach of any cease and desist order issued by the Office of the
Comptroller of the Currency (or any successor agency) or the U.S. Securities and
Exchange Commission.


Voluntary Resignation of Employment or Termination for Cause


If a participant voluntarily resigns or is terminated by the Bank for cause, no
incentive award will be paid to the participant.
 
-4-


                                                                    


 
 

--------------------------------------------------------------------------------

 

 
Voluntary Resignation for Good Reason


If a participant maintains an employment or change in control agreement with the
Bank or the Company and terminates his or her employment with the Bank for Good
Reason (as defined in the applicable employment or change in control agreement),
the participant will receive a pro-rated incentive award.  The Compensation
Committee will prorate the award based on the participant’s base salary earned
as of his or her termination date or other factors the Compensation Committee
deems relevant to the proration process.


Disability, Death and Retirement


A participant that is receiving long-term disability benefits will not be
considered “actively employed” for the purposes of the Plan and therefore will
not be eligible to receive incentive awards during the period in which the
participant is on long-term disability, but may earn a pro-rata portion based on
their period of active service.   A participant that is receiving short-term
disability benefits may be eligible to participate in the Plan during the period
the participant is on short-term disability, at the discretion of the
Compensation Committee.
 
In the event of death, the Bank will pay to the participant’s estate the
pro-rata portion of the award that had been earned by the participant as of his
or her date of death.  The Compensation Committee will determine what portion of
the award had been earned based on: (i) the base salary earned by the
participant as of his or her date of death and (ii) such other factors as the
Committee deems relevant. 
 
Individuals who retire during the Plan Year will receive a prorated award based
on their base salary earned as of their retirement date and other factors the
Committee deems relevant.  For the purposes of this Plan, retirement is defined
as age 55 with a minimum of 5 years of service.


Change in Control


Upon the occurrence of a Change in Control (as defined in the Company’s
employment agreement with its President and Chief Executive Officer) of the
Company or Bank, the Bank will pay a participant the pro-rata portion of the
award that had been earned by the participant as of the date of the Change in
Control, and for purposes of calculating the amount, the Threshold Net Income
target shall be deemed to be satisfied.  The Compensation Committee will
determine what portion of the award had been earned based on: (i) the base
salary earned by the participant as of the date of the Change in Control and
(ii) such other factors as the Committee deems relevant. 
 
Ethics and Interpretation


If there is any ambiguity as to the meaning of any terms or provisions of this
plan or any questions as to the correct interpretation of any information
contained therein, the Bank’s interpretation expressed by the Compensation
Committee and approved by the Board of Directors will be final and binding.
 
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation as
provided by the plan to which the employee would otherwise be entitled will be
revoked.
 
Participants who have willfully engaged in any activity, injurious to the Bank,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during the award period in which the termination occurred.
 
-5-


                                                                    


 
 

--------------------------------------------------------------------------------

 


Miscellaneous


The Plan will not be deemed to give any participant the right to be retained in
the employ of the Bank, nor will the Plan interfere with the right of the Bank
to discharge any participant at any time. In the absence of an authorized,
written employment contract, the relationship between employees and the Bank is
one of at-will employment. The Plan does not alter this relationship.


This incentive plan and the transactions and payments hereunder shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the State of New Jersey.
 
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.
 
-6-